Westbrook, J.
The Revised Statutes (1 R. S. [6th ed.], 865, sub. 15, sec. 14), which give to boards of supervisors power “ to fix, establish, locate and define disputed boundary lines between the several towns in their respective counties,” require, as preliminary to their action, the publication and service of such a notice as is therein provided. The notice must specify the line to be fixed, concerning which the dispute exists, “ particularly describing the same,” and it must also describe “ the line as proposed to be acted upon by such board.” Until such a notice is given the board has no authority to act. The notice given in this case is defective, for while it particularly describes the proposed line, it falls to describe with particularity the line concerning which the dispute exists. As to this fact there is no 'denial, and the omission is fatal to the whole proceeding. The statute is plain, and cannot be disregarded. The fixing and settlement of this boundary line by the board is judicial action, and if attempted without having obtained jurisdiction, as required, by law, may be restrained. The peremptory writ must issue.